COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


DAVID ALLEN LAWHORNE
                                             MEMORANDUM OPINION*
v.   Record No. 0632-00-2                         PER CURIAM
                                                AUGUST 1, 2000
TRI-STATE CABLE COMMUNICATIONS/
 T.W. FANCH ONE COMPANY AND
 AMERICAN AUTOMOBILE INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (John B. Mann; Levit, Mann & Halligan, on
             brief), for appellant.

             (Daniel E. Lynch; John T. Cornett, Jr.;
             Williams, Lynch & Whitt, on brief), for
             appellees.


     David Allen Lawhorne (claimant) contends that the Workers'

Compensation Commission erred in finding that (1) he failed to

give Tri-State Cable Communications (employer) written notice of

his January 12, 1997 accident within thirty days as required by

Code § 65.2-600; (2) he failed to prove a reasonable excuse for

any delay in giving timely notice; and (3) employer was not

required to prove that it was prejudiced by any lack of or delay

in giving notice of the accident.     Pursuant to Rule 5A:21(b),

employer raises the additional question of whether the claimant

proved that he sustained an injury by accident occurring in the


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
course of his employment on January 12, 1997.    Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission’s decision.     See Rule 5A:27.

                              I. and II.

     Code § 65.2-600 prohibits an employee from receiving

compensation or medical benefits unless the employee has given

the employer written notice of the accident within thirty days

of its occurrence.   The notice must state the name and address

of the employee, the time and place of the accident, the nature

and cause of the accident, and the injury.     See Code § 65.2-600.

A claimant's failure to give timely notice is not a bar to an

award of compensation and medical benefits if the claimant shows

a reasonable excuse to the satisfaction of the commission for

not giving such notice and the commission is satisfied that the

employer has not been prejudiced thereby.    See id.

     "The employee [bears] the burden of proving a reasonable

excuse for failing to give timely notice of any injury."        Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 896, 407 S.E.2d 32, 36

(1991).   Unless we can say as a matter of law that claimant's

evidence sustained his burden of proof, the commission's

findings are binding and conclusive upon us.     See Tomko v.

Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835

(1970).


                                 - 2 -
     In holding that claimant failed to meet the timely notice

requirement of Code § 65.2-600 and failed to establish a

reasonable excuse for not giving employer notice of his accident

within thirty days, the commission made the following findings:

               On January 13, 1997, the claimant told
          [Susan] Morse[, employer's systems manager,]
          that he slipped in his driveway. The
          claimant did not report that he was in the
          process of storing his tools. The claimant
          simply reported that he slipped on ice and
          injured his back. Although he did tell his
          employer about the accident and injury, the
          Deputy Commissioner found that he did not
          give any notice of any relationship between
          the accident and his work. Morse testified
          that the claimant told her that he slipped
          and fell in his driveway, but that he did
          not tell her that the accident was
          work-related. There was nothing in the
          claimant's report of the accident to cause
          the employer to inquire about a work
          relationship. In fact, notice by an
          employee of a slip and fall in his driveway
          at home would lead an employer to assume the
          accident was non-work-related. . . .

               Thus, the issue is whether the claimant
          had a reasonable excuse for the delayed
          notice. . . . The claimant first advised
          the employer on April 30, 1997, that there
          might be some causal relationship between
          the injury and the employment. At this
          point, the claimant had been receiving
          extensive treatment from Dr. [Harold W.]
          Nase and Dr. [Steven M.] Fiore. In fact,
          surgery had been performed. Clearly, this
          was not a trivial injury that slowly
          worsened over time. Also, it was not an
          injury which the claimant did not know was
          employment-related. Since it was not
          witnessed, and occurred at home, the
          claimant was probably the only person who
          did know of a work connection. His
          testimony that he was unfamiliar with

                              - 3 -
           workers' compensation laws and that finally
           his father advised him to report the
           incident is not a sufficient excuse. . . .
           Further, the claimant completed disability
           forms in February 1997 which asked whether
           the injury could be employment-related, and
           he confirmed that the incident was not
           work-related and that workers' compensation
           benefits would not be sought.

     The commission's findings are amply supported by the

record.   It was undisputed that claimant did not give written

notice of a work-related accident to employer within thirty days

of January 12, 1997.   Contrary to claimant's argument, nothing

contained in the Long Term Disability form completed by claimant

on February 7, 1997 indicated that claimant's accident was

work-related.   In fact, claimant specifically indicated on the

form that the incident was not related to his occupation and

that he did not intend to file a workers' compensation claim.

     Furthermore, the testimony of claimant and Morse

established that employer did not have actual knowledge of a

work-related accident until at least the end of April 1997 or

the beginning of May 1997, nearly four months after its

occurrence.   Morse testified that prior to May 12, 1997,

claimant never told her that he was involved in any work-related

activity at the time that he slipped and fell on the ice in

January 1997.   As fact finder, the commission was entitled to

conclude that claimant's testimony that he delayed giving notice




                               - 4 -
of his accident because he was unaware of workers' compensation

laws was not a sufficient excuse.

     Based upon this record, we cannot find as a matter of law

that claimant's evidence sustained his burden of proving that he

gave timely written notice of his accident as required by Code

§ 65.2-600; that employer had actual notice of his work-related

accident; or that claimant had a reasonable excuse for giving

late notice.

                                III.

     Employer's burden of proving prejudice caused by a

claimant's delay in giving notice is not applicable until the

claimant has established a reasonable excuse for the delay to

the satisfaction of the commission.     See Lucas v. Research

Analysis Corp., 209 Va. 583, 586, 166 S.E.2d 294, 296 (1969);

Maryland Cas. Co. v. Robinson, 149 Va. 307, 311, 141 S.E. 225,

226 (1928).    Because claimant did not establish a reasonable

excuse for failing to give employer notice of his January 12,

1997 work-related accident within thirty days of its occurrence,

the commission did not err in not requiring employer to show

prejudice.

                                 IV.

     Because our holdings with respect to issues I. through III.

raised by claimant dispose of this appeal in employer's favor,

we need not address the additional question raised by employer.


                                - 5 -
     For the reasons stated, we affirm the commission's

decision.

                                                  Affirmed.




                              - 6 -